UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 99-10831
                           Summary Calendar



                          EMANUEL OBAJULUWA,
                                               Petitioner - Appellant,
                                VERSUS


   JOHN ASHCROFT, Attorney General, United States of America;
                IMMIGRATION AND NATURALIZATION SERVICE;
                 ARTHUR E. STRAPP, District Director,
                                                 Respondents-Appellees.

             Appeal from the United States District Court
                  for the Northern District of Texas
                            (3:99-CV-285-P)

                           October 25, 2001

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before WIENER, Circuit Judge;        STEWART,     Circuit   Judge;   and
ROSENTHAL, District Judge.*

PER CURIAM:**

     Emanuel Obajuluwa appealed the district court’s dismissal of

his petition for a writ of habeas corpus under 28 U.S.C. § 2241,


     *
          District Judge of the Southern District of Texas, sitting
by designation.
     **
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
challenging an Immigration and Naturalization Service final order

removing him from this country based on the felony conviction that

followed his guilty plea.       The district court held that it lacked

jurisdiction over Obajuluwa’s section 2241 petition for habeas

relief.   This court applied the relevant Fifth Circuit case,              Max-

George v. Reno, 205 F.3d 194 (5th Cir. 2000), and affirmed.                 The

Supreme Court subsequently decided INS v. St.           Cyr, 121 S. Ct. 2271

(2001), holding that the permanent rules of the Illegal Immigration

Reform and Immigrant Responsibility Act of 1996 (IIRIRA) do not

divest district courts of habeas jurisdiction to review removal

orders. The Supreme Court vacated both Max-George1 and the present

case, remanding them for further proceedings in light of St. Cyr.

Following   St.   Cyr,   we   vacate       the   district    court’s   judgment

dismissing Obajuluwa’s section 2241 petition for want of habeas

jurisdiction.

     In St. Cyr, the Supreme Court also held that the Antiterrorism

and Effective Death Penalty Act (“AEDPA”) and the IIRIRA did not

retroactively eliminate eligibility for discretionary relief under

section 212(c) of the Immigration and Naturalization Act for

aliens, such as Obajuluwa,“whose convictions were obtained through

plea agreements and who, notwithstanding those convictions, would

have been eligible for § 212(c) relief at the time of their plea

under the law then in effect.”      121 S. Ct. at       2293.    The merits of


     1
            Max-George v.     Ashcroft, 121 S. Ct.          2585 (2001).

                                       2
Obajuluwa’s claim cannot be decided on the record before this

court.

          The judgment of the district court is VACATED and this

case is REMANDED to the district court for further proceedings.




                                3